IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                        September 17, 2009
                                     No. 08-20850
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SERGIO MARTINEZ-COSS, also known as Sergio Martinez, also known as Sergio
Coss Martinez, also known as Sergio Martinez Coss,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                            USDC No. 4:08-CR-563-ALL


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Sergio Martinez-Coss has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Martinez-Coss has not filed a response. Our independent review
of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.